t c memo united_states tax_court howard e may and estate of judith a may deceased marcia m may personal representative petitioners v commissioner of internal revenue respondent docket no 14545-12l filed date donald w macpherson and bradley s macpherson for petitioners brandon a keim for respondent supplemental memorandum opinion lauber judge in our prior report in this case we held that respondent may proceed with collection of petitioners’ unpaid federal_income_tax this opinion supplements our previously filed memorandum opinion in may v commissioner tcmemo_2014_194 liability decided that petitioners shall pay a penalty of dollar_figure to the united_states under sec_6673 and contemplated sanctioning petitioners’ counsel donald w macpherson mr macpherson for advancing frivolous argu- ments and unnecessarily prolonging these proceedings by order dated date we ordered mr macpherson to show cause why we should not require him to pay respondent’s excess costs pursuant to sec_6673 or sanction him pursuant to rule b we also asked respondent to express his view as to whether the court should sanction mr macpherson and to provide a computation of any excess costs that the internal_revenue_service irs had incurred having considered their responses we will order mr macpherson to pay respondent’s excess costs of dollar_figure background neither howard may nor judith may then husband and wife filed a timely federal_income_tax return for the irs prepared a substitute for return sfr for petitioner-husband using third-party information and issued a notice_of_deficiency to him in the irs did not prepare an sfr for petitioner-wife and all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar all references to mr macpherson are to donald w macpherson and not to bradley s mac- pherson who subsequently entered an appearance in this case did not issue a notice_of_deficiency to her petitioner-husband did not seek redetermination of the deficiency in this court and the irs assessed the deficiency in early petitioners jointly submitted a form_1040 u s individual_income_tax_return for the irs thereupon combined its computer-based tax modules for petitioner-husband and petitioner-wife as a result of that combi- nation petitioners’ consolidated form_4340 certificate of assessments pay- ments and other specified matters for indicated incorrectly that the irs had issued notices of deficiency both to petitioner-husband and to petitioner-wife that was because the notice_of_deficiency transaction code which was origi- nally posted correctly to petitioner-husband’s tax module migrated to petitioners’ consolidated tax module after the irs received their untimely joint_return this computer entry was later corrected after receiving the late-filed return the irs abated the tax previously assessed against petitioner-husband in an amount necessary to conform the assess- ment to the amount petitioners had self-reported accordingly petitioners’ form_4340 for as of year end reflected the following dollar_figure of tax as- judith may died in and was replaced as a party by her estate’s personal representative for convenience we will continue to refer to howard may’s deceased wife as petitioner-wife sessed on date dollar_figure of tax abated on date and dollar_figure of net assessed tax the net assessed tax reflects the tax that petitioners self-reported on their late-filed return which they had not paid in full the irs initiated proceedings to collect petitioners’ unpaid tax liabili- ty on date the irs sent petitioners a final notice_of_intent_to_levy and notice of your right to a hearing and petitioners timely requested a collection_due_process cdp hearing in their request petitioners stated that they intended to seek relief through collection alternatives hardship waivers penalty abatement and a challenge to their underlying tax_liability for petitioners also demanded that the irs produce 23c racs and any other assessment documents a signed assessment document with legible signatures and the typed name of the officer who signed and the delegation_order authorizing the assessment officer to sign the assessment the cdp hearing was assigned to settlement officer silva so silva so silva sent a letter to petitioners and mr macpherson scheduling a telephone cdp hearing for date the letter explained that if petitioners wished the irs to consider collection alternatives they should provide before the conference a completed form 433-a collection information statement for wage earners and self-employed individuals along with supporting financial information on date mr macpherson wrote so silva to request an exten- sion of time to provide the requested documents so silva granted that request but mr macpherson submitted no documents by the extended deadline on date the day of the scheduled hearing so silva received a fax from mr macpherson requesting that the hearing be continued so silva granted that request and rescheduled the hearing for date so silva called mr macpherson at the rescheduled hearing time but he was not available later that day so silva sent petitioners a letter with a copy to mr macpherson noting that mr macpherson had been unavailable for the hearing and that she had not received any documents relevant to consideration of col- lection alternatives mr macpherson called so silva the next day to say that he had been ill and was confused about the rescheduled hearing so silva granted him an extension of time until date to submit the required financial information mr macpherson submitted no relevant documents by that date instead he submitted on date another letter demanding that the irs produce delegation orders certificates of assessment with original signatures and so on at this point so silva reviewed the computer transcripts of petitioners’ account and concluded that the requirements of applicable law and adminis- trative procedure had been met she confirmed that the net assessed tax for which corresponded to the tax_liability petitioners had self-reported on their late-filed return had been properly assessed she determined that petitioners were not entitled to consideration of a collection alternative because they had failed to provide the required financial information despite several extensions of time in which to do so she accordingly closed the case and on date the irs sent petitioners a notice_of_determination sustaining the collection action shortly before the scheduled cdp hearing mr macpherson had filed with the irs a freedom_of_information_act foia request seeking copies of the form sec_23c racs006 and any other assessment documents for petitioners’ tax years on date the irs disclosure_office supplied him with the requested documents stating that t his is a full grant of your request the cover letter noted that the form 23c and revenue accounting control sys- tem racs reports are a summary record of assessment that does not identify specific taxpayers by name on date petitioners timely petitioned this court for review the only ground of error alleged in the petition prepared and signed by mr macpher- son concerned the supposed impropriety of the assessment for the petition acknowledged that petitioners agreed to that assessment by self-reporting a lia- bility in that amount on their late-filed return the petition nevertheless contended that the assessment was not legally made because the irs had not supplied a proper assessment document bearing the signature of the assessment officer together with a copy of the delegation_order authorizing the officer to make the assessment the petition alleged that petitioners had requested of respondent a summary record of assessment form 23c racs and a form but that respondent failed to supply petitioners with a form 23c racs006 or form_4340 mr macpherson advanced this contention even though the irs had provided those documents to him on date in response to his foia request on date after filing his answer counsel for respondent notified mr macpherson that the assessment-focused arguments he advanced in the petition had been identified in notice_2010_33 2010_17_irb_609 as frivolous tax positions this letter advised mr macpherson that if he persisted in pressing such arguments respondent would ask the court to impose a penalty for taking a frivolous or groundless position in a tax_court proceeding or instituting such proceeding primarily for delay see sec_6673 and b in early counsel for respondent discovered that petitioner-wife should have been afforded an opportunity to dispute her tax_liability at the cdp hearing because she unlike petitioner-husband had not received a notice_of_deficiency respondent accordingly moved to remand the case to the irs appeals_office for a supplemental cdp hearing to give petitioner-wife an opportunity to provide evidence disputing her underlying liability for petitioners did not oppose that request and we granted it mr macpherson represented petitioner-wife at the supplemental hearing during that hearing he advanced no arguments and submitted no evidence con- cerning her actual tax_liability for which was the stated purpose for the remand rather he advanced the same series of assessment-focused contentions that he had previously been warned were frivolous so silva again reviewed petitioners’ account transcripts and confirmed that petitioner-wife’s tax_liability for had been properly assessed in the amount that she had self-reported on her delinquent_return so silva further determined that petitioners had not sub- mitted either at the original or the supplemental cdp hearing any documentation that would entitle them to consideration of a collection alternative on date the irs issued a supplemental notice_of_determination sustaining the pro- posed collection action on date mr macpherson filed on petitioners’ behalf an amend- ment to petition it alleged that so silva’s actions in connection with the sup- plemental hearing emphasize d the need for production by respondent to petitioners of a form 23c or racs mr macpherson advanced this conten- tion even though he was already in possession of those assessment documents on date respondent moved for summary_judgment and for imposition of a penalty under sec_6673 mr macpherson filed a response including exhibits that totaled pages from this welter of paper we dis- cerned two theories first he contended that so silva had abused her discretion by relying on computerized account transcripts rather than physical source docu- ments to verify that the irs had properly assessed petitioners’ self-reported tax_liabilities second he contended that these liabilities were not owed or were per se uncollectible because so silva failed to furnish petitioners with copies of signed records of assessment accompanied by a delegation_order attesting to the assessing official’s capacity to assess in may v commissioner tcmemo_2014_194 we rejected both argu- ments and granted summary_judgment for respondent first we held that so silva could properly rely on the computerized account transcripts for petitioners’ the arguments mr macpherson advanced ranged from accusing the irs of defrauding the public to asserting that sec_301_6203-1 proced admin regs should be invalidated because it mentions district and regional directors positions that no longer exist many of his arguments besides being frivolous were not raised at the cdp hearing and we therefore declined to address them account as opposed to original source documents to verify that the assessments had been properly made noting established case law to this effect see eg 119_tc_252 holding that sec_6330 does not mandate that the appeals officer actually give a taxpayer a copy of the verification upon which the appeals officer relied sherwood v commissioner tcmemo_2005_268 90_tcm_512 second we held that so silva’s refusal to supply petitioners with delegation orders and as- sessment source documents containing original signatures was entirely proper and provided no basis on which they could challenge their tax_liability for again noting established case law to this effect see 3_f3d_1297 9th cir 118_tc_365 n aff’d 329_f3d_1224 11th cir 118_tc_162 there is no requirement under internal revenue laws or regulations that the appeals officer give the taxpayer a copy of the delegation_order from the secretary to the person who signed the verification required under sec_6330 battle v commissioner tcmemo_2009_ 98_tcm_45 we further held that petitioners’ assessment-focused arguments were frivo- lous and had been interposed solely to delay the collection of their tax liabili- ty may v commissioner at because respondent to his credit had acknowledged an error that supported remand of the case to the irs appeals_office we found at least a scintilla of support for a portion of petitioners’ original position we accordingly concluded that a relatively modest penalty was justified and required petitioners to pay to the united_states a sec_6673 penalty of dollar_figure finally we concluded that mr macpherson could be deserving of sanction under sec_6673 or rule b for advancing frivolous arguments and unnecessarily prolonging the proceedings we ordered him to show cause why he should not be sanctioned we concurrently ordered respondent to express his views on this point and to furnish the court with computations of any excess costs the irs had incurred on account of mr macpherson’s conduct on date mr macpherson filed on behalf of petitioners a motion for reconsideration including exhibits that totaled pages this document presented rambling variations on the assessment-focused arguments that the court had rejected in its opinion mr macpherson concurrently filed a separ- ate 42-page motion for reconsideration supposedly on his own behalf this as- serted that the regulation governing method of assessment sec_301_6203-1 proced admin regs was invalid when promulgated in because the department of the treasury had allowed an insufficient number of days for public notice and comment petitioners had not advanced this argument previous- ly at any stage of this litigation and it was not addressed in the court’s opinion we denied both motions for reconsideration on date respondent filed a response to our order concerning sanctions in respondent’s view the tactics used in this case were designed to delay collection because with the exception of the underlying liability challenge that was quickly abandoned on remand the pleadings and other filings in this case raised nothing but frivolous groundless and statutorily-precluded arguments which could have no purpose but to delay collection respondent sought attor- ney’s fees only for the period after date the date on which the supple- mental notice_of_determination was issued during that period respondent’s trial attorney logged dollar_figure hours and a law clerk logged dollar_figure hours chiefly in prepar- ing respondent’s motion for summary_judgment with supporting memorandum and affidavit employing hourly rates of dollar_figure and dollar_figure respectively respondent re- quested that we award excess costs of dollar_figure mr macpherson does not chal- lenge the reasonableness of these rates but contends that the hours expended were excessive on date mr macpherson filed a response to our order con- cerning sanctions that totaled including exhibits pages this document was largely cut and pasted from his 259-page motion for reconsideration it reiterated the assessment-focused arguments he had made previously discussion sec_6673 provides that w henever it appears to the tax_court that any attorney has multiplied the proceedings in any case unreasonably and vexatiously we may require that the attorney pay personally the excess costs expenses and attorneys’ fees reasonably incurred because of such conduct we may sua sponte impose such costs on the offending attorney see waltner v commissioner tcmemo_2014_133 at edwards v commissioner tcmemo_2002_169 aff’d 119_fedappx_293 d c cir leach v commis- sioner tcmemo_1993_215 shortly after this case was docketed in this court respondent’s counsel no- tified mr macpherson that his assessment-focused arguments had been identified as frivolous in notice_2010_33 supra this notice explicitly characterizes as frivolous the submission that v erification under sec_6330 that the requirements of any appli- cable law or administrative procedure have been met may only be based on one or more particular forms or documents which must be in a certain format such as a summary record of assessment or that the particular forms or documents or the ones on which verification was actually determined must be provided to a taxpayer at a collection_due_process_hearing id i r b pincite these are precisely the arguments that mr macpherson has advanced at every stage of this proceeding the case was later remanded to the irs appeals_office to enable petitioner- wife if she wished to challenge her underlying tax_liability for rather than advance a good-faith argument if one existed concerning that liability mr mac- pherson continued to press the same assessment-focused arguments that he had recently been told were frivolous he then persisted in advancing those same arguments repeatedly in this court these arguments were frivolous not only in a legal but also in a factual sense he argued again and again that respondent failed to supply petitioners with a form 23c racs006 or form even though the irs had provided those documents to him months or years earlier in response to his foia request mr macpherson also represented the taxpayers in best v commissioner tcmemo_2014_72 he advanced on behalf of those taxpayers and we found frivolous exactly the same assessment-focused arguments that we have found fri- volous here in a supplemental memorandum opinion in best we concluded that mr macpherson by advancing these arguments had multiplied the proceedings unreasonably and vexatiously sec_6673 and required him to pay the excess costs incurred by respondent best v commissioner tcmemo_2016_32 at for the reasons stated at length in that opinion we reach the same conclusion here we find that mr macpherson knowingly or recklessly advanced arguments that he knew were frivolous and lacking in any legal basis because his actions thus manifested subjective bad faith they are deserving of sanction under sec_6673 see moore v keegan mgmt co in re keegan mgmt co sec litig 78_f3d_431 9th cir 792_f2d_1137 d c cir 119_tc_285 as in best we will limit our sanctions to the lodestar amount submitted by respondent which covers attorney’s fees incurred during the period after the supplemental notice_of_determination was issued mr macpherson does not chal- for the reasons stated in our supplemental memorandum opinion in best tcmemo_2016_32 at we find that mr macpherson’s conduct also violated rule b and the model rules of professional conduct rule b clearly imposes an affirmative duty on each attorney to conduct a reasonable inquiry into the viability of a pleading before it is signed 91_tc_339 mr macpherson advanced arguments that were legally and factually baseless and we find that his arguments to modify or reverse existing law were not made in good_faith he has intentionally abused the judicial process and we may sanction him for that lenge the reasonableness of the hourly rates respondent employed or the number of hours his personnel logged contending only that the number of hours was excessive relative to the tasks performed we do not find hours to be an excessive_amount of time for preparing a 37-page memorandum in support of summary_judgment a supporting affidavit and miscellaneous court papers during this period we will accordingly make absolute the order to show cause and award the united_states dollar_figure as a penalty imposed against mr macpherson under sec_6673 to reflect the foregoing the order to show cause will be made absolute
